288 F.2d 407
SCHICK INCORPORATED and Schick Service, Inc., Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 15370.
United States Court of Appeals District of Columbia Circuit.
Argued December 8, 1960.
Decided February 9, 1961.

On Petition to Review Orders of the Federal Trade Commission.
Mr. Richard H. Paul, of the bar of the Court of Appeals of New York, New York City, pro hac vice, by special leave of court, with whom Miss Carolyn E. Agger, Washington, D. C., was on the brief, for petitioners.
Mr. Louis F. Oberdorfer, Washington, D. C., also entered an appearance for petitioners.
Mr. Alan B. Hobbes, Asst. Gen. Counsel, Federal Trade Commission, with whom Mr. Miles J. Brown, Atty., Federal Trade Commission, Washington, D. C., was on the brief, for respondent.
Messrs. Edward F. Howrey and William Simon, Washington, D. C., filed a brief on behalf of Nash-Finch Co., as amicus curiae.
Mr. Joseph W. Burns, New York City, filed a brief on behalf of The Ruberoid Co., as amicus curiae.
Before PRETTYMAN, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
Upon the authority of the decision today rendered in Sperry Rand Corp. v. Federal Trade Comm., ___ U.S.App.D.C. ___, 288 F.2d 403, the petition for review will be dismissed in view of our holding in that case that the enforcement and penalty provisions of Public Law 86-107, 15 U.S.C.A. § 21, do not apply to cease and desist orders which are outstanding as of the date of its enactment.


2
It is so ordered.